DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Terminal Disclaimer
Applicant’s Terminal Disclaimer submitted 09/15/2020 (and approved on 05/02/2022) is acknowledged and the double patenting rejection is withdrawn.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses A component for use in a plasma processing apparatus, comprising: a holding body; and a shower plate connected to a bottom surface of the holding body, the shower plate including: (i)    a base material having a plurality of through holes and a first rough surface at which one end of each of the through holes is opened, the first rough surface of the base material formed only on a surface of the base material disposed outside of the through holes and at a side of the shower plate that is not connected to the bottom surface of the holding body, (ii)    an alumite layer having a second rough surface formed on the first rough surface of the base material by an anodic oxidation process, wherein the alumite layer has a thickness of about 20 pm to 150 pm, and (iii)    a thermally sprayed film formed on the second rough surface of the alumite layer, wherein the thermally sprayed film has a thickness of about 150 pm to 250 pm, wherein the plurality of through holes include substantially vertical sidewalls and tapered
ends, wherein the tapered ends are located adjacent the side of the shower plate that is not connected to the holding body, wherein the alumite layer is formed on the vertical sidewalls and the tapered ends, wherein the thermally sprayed film is formed on the alumite layer on the side of the shower plate that is not connected to the holding body but is not provided on the substantially vertical sidewalls of the through holes.  
However the prior art of record fails to disclose wherein at a location of the first rough surface, the alumite layer is formed on the first rough surface and the thermally sprayed film is formed on the alumite layer while, on the substantially vertical sidewalls of the through holes, only the alumite layer is formed, as set forth in the present claims. The apparatus of Tsuji in view of O’Donnell, Sun, Himori, Baluja, and Mihara as a combination does not disclose that above limitations. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160076129 discloses a similar invention by inventor with a filing date after the instant application effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718